DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.

 Response to Amendment

This office action is in response to communications filed 7/28/2022. Claims 1-2, 7, 9-10, 21-22, 27 and 29-33 are amended. Claims 11-20 are cancelled. Claims 1-10 and 21-34 are pending in this action.

Response to Arguments

Applicant's arguments filed 7/28/2022 with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. The applicant’s arguments filed 7/28/2022 with respect to the art rejections of record have been fully considered but are moot in view of new grounds of rejection.
In response to Applicants’ arguments regarding the rejection of record under 35 U.S.C. 101, the Examiner respectfully disagrees. The claimed limitations of “determine a presence of a media identifier in a media file requested by a media device”, “determine a time at which the media file was presented”, “compare the identifier and the time to a streaming session log from a streaming service provider”, “compare the identifier and the time to a streaming session log from a streaming service provider”, “identify a streaming session in which the media file associated with the identifier was presented at the time based on the comparison”, and “associate a panelist identifier corresponding to the media presentation device with a streaming session identifier corresponding to the streaming session” are limitations that, under broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “apparatus”, “encoder”, “detector”, “timing analyzer”, and “associator”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the mentioned language, the steps, in the context of the claims, encompass a user making mental notes of viewed information and associating, i.e., mentally computing or comparing or making note of information. Additionally, the mere recitation of a generic computer does not take the claim limitation out of the mental processes grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea, and this judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. A generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008). Additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly"). Therefore, the rejection of record is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis specific to Claim 1 is being presented below. However, the Applicants should please note that the analysis for claim 21 is similar to that of claim 1 and therefore rejected for the same reasons. The claimed limitations of “determine a presence of the identifier in the media file presented at a media device”, “determine a time at which the media file was presented”, “compare the identifier and the time to a streaming session log from a streaming service provider”, “compare the identifier and the time to a streaming session log from a streaming service provider”, “identify a streaming session in which the media file associated with the identifier was presented at the time based on the comparison”, and “associate a panelist identifier corresponding to the media presentation device with a streaming session identifier corresponding to the streaming session” are limitations that, under broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “apparatus”, “encoder”, “detector”, “timing analyzer”, and “associator”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the mentioned language, the steps, in the context of the claims, encompass a user making mental notes of viewed information and associating by mentally computing or comparing information. Additionally, the mere recitation of a generic computer does not take the claim limitation out of the mental processes grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea, and this judicial exception is not integrated into a practical application. 
The abstract idea/ideas are not integrated into a practical application because the additional elements as cited above do not impose any meaningful limits on practicing the abstract idea, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Specifically, the additional element of “the media file generated by an audience measurement entity based on an identifier of a user of the media presentation device, the media identifier associated with the identifier of the user” is not sufficient to amount to significantly more than the judicial exception as the steps are recited at a high-level of generality (i.e., as a generic computer performing generic computer functions of generating data) and amounts to no more than extra-solution activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim is not patent-eligible.
The depending claims further recite limitations that amount to no more than adding insignificant extra solution activity .Therefore, the claims are not patent-eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7-10, 21-22, 25, 27- 30-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (of record) in view of Huffman (of record) and Corley et al. (US9058645, hereinafter Corley).

Regarding claims 1, 5, 9-10, 21, 25, 29-31, and 34, Ramaswamy discloses an apparatus for identifying media streaming sessions, the apparatus comprising: 
a detector to determine a presence of a media identifier in a media file requested by a media presentation device (see Ramaswamy, at least at [0065]-[0066], and related text), the media file generated by an audience measurement entity (see Ramaswamy, at least at [0057]-[0059], [0063]-[0065], and related text).
Ramaswamy does not specifically disclose identifying media streaming sessions; or
a media file generated based on an identifier of a user of the media presentation device, the media identifier  associated with the identifier of the user; or
a timing analyzer to determine a time at which the media file was presented; and
an associator to: 
compare the identifier and the time to a streaming session log from a streaming service provider; 
identify a streaming session in which the media file associated with the identifier was presented at the time based on the comparison, and 
associate a panelist identifier corresponding to the media presentation device with a streaming session identifier corresponding to the streaming session.  
In an analogous art relating to a system for processing information, Huffman discloses identifying media streaming sessions (see Huffman, at least at [0039], Figs. 1-5, and related text); 
a timing analyzer to determine a time at which an media file was presented (the time that the ad was presented reasonably corresponding to the occurrence of the trigger, see Huffman, at least at [0009], [0011]-[0012], [0023]-[0025], [0028], [0043], [0047], [0054], and related text); and
an associator to: 
compare the identifier and the time to a streaming session log from a streaming service provider (see Huffman, at least at [0022], [0047], Figs. 1-5, and related text); 
identify a streaming session in which the media file associated with the identifier was presented at the time based on the comparison (see Huffman, at least at [0022], [0047], Figs. 1-5, and related text), and 
associate a panelist identifier corresponding to the media presentation device with a streaming session identifier corresponding to the streaming session (see Huffman, at least at [0010], [0025]-[0026], [0053]-[0054], Figs. 1-5, and related text).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Ramaswamy to include the limitations as taught by Huffman for the advantage of more efficiently monitoring diversely provided media and providing analysis of the monitored media. 
Ramaswamy in view of Huffman does not specifically disclose a media file generated based on an identifier of a user of the media presentation device, the media identifier  associated with the identifier of the user.
In an analogous art relating to a system for asset management, Corley discloses a media file generated based on an identifier of a user of a media presentation device that requested the media file (see Corley, at least at col 2, lines 28-50 col 9, lines 30-45, and related text), the media identifier associated with the identifier of the user (see Corley, at least at col 2, lines 28-50 col 9, lines 30-45, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Ramaswamy in view of Huffman to include the limitations as taught by Corley for the advantage of providing a more accurate approach to tracking and thereby measuring media.
Regarding claims 2 and 22, Ramaswamy in view of Huffman and Corley discloses an encoder to generate the identifier by placing a watermark onto the media file an encoder to generate an identifier corresponding to a media file of an media file (see Ramaswamy, at least at [0046], [0049], [0054]-[0055], [0063], [0070], Figs. 1-2, 6-7, 10, and related text; also see incorporated reference US5612729 to Ellis; and see Corley, at least at Fig. 1 and related text).
Regarding claims 7-8 and 27-28, Ramaswamy in view of Huffman discloses wherein the encoder is to generate the identifier by fingerprinting the media file (see Ramaswamy, at least at [0070], and related text; also see incorporated reference US5612729 to Ellis), and wherein the media file is received from a streaming service provider (see Huffman, at least at [0039], Figs. 1-5, and related text).  

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (of record) in view of Huffman (of record) and Corley (previously cited), as applied to claim 2 above, and further in view of Pradel (of record).

Regarding claims 3 and 23, Ramaswamy in view of Huffman does not specifically disclose wherein the watermark is placed onto the media file as the media file is being streamed on the media presentation device.  
In an analogous art relating to a system for processing information, Pradel discloses a watermark placed onto a media file as the media file is being streamed on a media presentation device (see Pradel, at least at [0022]-[0025], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Ramaswamy in view of Huffman to include the limitations as taught by Pradel for the advantage of more securely provision monitoring information.  

Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (of record) in view of Huffman (of record), as applied to claim 2 above, and further in view of Mihcak (of record) and Hill (of record).

Regarding claims 4 and 24, Ramaswamy in view of Huffman does not specifically disclose wherein the watermark includes a randomly selected watermark from a plurality of watermarks, wherein the associating of the panelist identifier is based on the determined time and the randomly selected watermark.  
In an analogous art relating to a system for analyzing content, Mihcak discloses a watermark including a randomly selected watermark from a plurality of watermarks (see Mihcak, at least at [0195], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Ramaswamy in view of Huffman to include the limitations as taught by Mihcak for the advantage of more securely marking media.
Ramaswamy in view of Huffman, and further in view of Mihcak, does not specifically disclose wherein the associating of the panelist identifier is based on the determined time and the randomly selected watermark.  
In an analogous art relating to a system for media analysis, Hill discloses associating a panelist identifier is based on a determined time and a randomly selected watermark (the tag of Hill reasonably corresponding to the watermark of Ramaswamy in view of Huffman and Mihcak, see Hill, at least at [0004], [0033], and related text).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Ramaswamy in view of Huffman and Mihcak to include the limitations of Hill for the advantage of allowing more efficient analysis of information.

Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (of record) in view of Huffman (of record), as applied to claim 5 above, and further in view of Alattar et al. (US20030185417, hereinafter Alattar).

Regarding claims 6 and 26, Ramaswamy in view of Huffman discloses wherein the associating of the panelist identifier is based on the determined time and an SID, but does not specifically disclose wherein the encoder is to place different SIDs onto the media file.
In an analogous art relating to a system for analyzing content, Alattar discloses an encoder to place different SIDs onto a media file (see Alattar, at least at [0084], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Ramaswamy in view of Huffman to include the limitations as taught by Alattar for the advantage of more securely marking media.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (of record) in view of Huffman (of record), as applied to claim 2 above, and further in view of Deen et al. (US20200245010, hereinafter Deen).

Regarding claim 32, Ramaswamy in view of Huffman does not specifically disclose wherein the encoder is to place the watermark onto the streaming session, the streaming session including media streamed at the media presentation device and the media file.
In an analogous art relating to a system for analyzing content, Deen discloses an encoder to place a watermark onto a streaming session, the streaming session including media streamed at a media presentation device and an media file (see Deen, at least at [0015]-[0016], [0024]-[0026], [0061], and related text)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Ramaswamy in view of Huffman to include the limitations as taught by Deen for the advantage of ensuring more complete monitoring of all content.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (of record) in view of Huffman (of record), as applied to claim 2 above, and further in view of Gershony et al. (US8364682, hereinafter Gershony).

Regarding claim 33, Ramaswamy in view of Huffman discloses a first streaming session and identifying the media file being associated with the identifier was presented at a time based on the comparison and associating the panelist identifier corresponding to the media presentation device with the first streaming session identifier corresponding to the first streaming session (see rejection above), but does not specifically disclose identifying a second streaming session in which the media file associated with the identifier was presented at a time based on the comparison and associate the panelist identifier corresponding to the media presentation device with a first streaming session identifier corresponding to the first streaming session and a second streaming session identifier corresponding to the second streaming session.  
In an analogous art relating to a system for analyzing content, Gershony discloses identifying a second streaming session in which an media file associated with an identifier was presented and associating ta  panelist identifier with a first streaming session identifier corresponding to the first streaming session and a second streaming session identifier corresponding to the second streaming session (see Gershony, at least at col 1, lines 28-57, col 2, lines 51-65, col 5, lines 1-25, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Ramaswamy in view of Huffman to include the limitations as taught by Gershony for the advantage of providing more diverse correlation information of tracked content.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is CHENEA.SMITH@USPTO.GOV. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421